Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT, dated as of June 13, 2016 (this “Amendment”), to that certain
Amended and Restated Credit Agreement, dated as of December 18, 2012 (as amended
by the First Amendment thereto dated as of December 18, 2012 and the Second
Amendment thereto dated as of May 8, 2015, the “Credit Agreement”) among
CINEMARK HOLDINGS, INC. (the “Parent”), CINEMARK USA, INC. (the “Borrower”), the
several banks and other financial institutions party thereto (the “Lenders”),
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), and the other agents party thereto. Unless
otherwise specifically defined herein, each term used herein which is defined in
the Credit Agreement has the meaning assigned to such term in the Credit
Agreement.

RECITALS:

WHEREAS, the Borrower, the Lenders and others are party to the Credit Agreement.

WHEREAS, the Borrower has engaged Barclays Bank PLC (“Barclays”), to act as the
sole lead arranger and sole bookrunner in structuring and facilitating this
Amendment.

WHEREAS, the Borrower has requested that all of the outstanding Term Loans (the
“Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) be refinanced and/or replaced with a
new term loan facility (the “Amended Term Loan Facility”) by obtaining New Term
Loan Commitments (as defined herein).

WHEREAS, the penultimate paragraph of Section 10.1 of the Credit Agreement
permits the Borrower to amend the Credit Agreement with the written consent of
the Administrative Agent, the Borrower and the Lenders providing Replacement
Term Loans to refinance the Existing Term Loans with the proceeds of the Amended
Term Loan Facility.

WHEREAS, upon the occurrence of the Effective Date (as defined below), the new
term loans under the Amended Term Loan Facility (such new loans comprising the
Continued Term Loans and the Additional Term Loans (each, as defined below),
collectively, the “New Term Loans”) will replace and refinance the Existing Term
Loans in their entirety.

WHEREAS, each Existing Term Lender that executes and delivers a signature page
to this Amendment in the form of Exhibit A-1 hereto (a “Continuing Term Lender
Addendum (Cashless Roll)”), and in connection therewith agrees to continue all
of its Existing Term Loans as New Term Loans (such continued Term Loans, the
“Continued Term Loans” and such Lenders, collectively, the “Continuing Term
Lenders”), will thereby (i) agree to the terms of this Amendment and the Credit
Agreement as amended by this Amendment (the “Amended Credit Agreement”) and
(ii) agree to continue all of its Existing Term Loans outstanding on the
Effective Date as New Term Loans in a principal amount equal to the aggregate
principal amount of such Existing Term Loans so continued (or such lesser amount
as notified to such Lender by Barclays prior to the Effective Date).

 

1



--------------------------------------------------------------------------------

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a signature page
to this Amendment in the form of Exhibit A-2 hereto (each, an “Additional Term
Lender Addendum”, and collectively with each Continuing Term Lender Addendum
(Cashless Roll), the “Lender Addenda”) and agrees in connection therewith to
fund its New Term Loans (such New Term Loans, the “Additional Term Loans”, and
the Lenders of such Additional Term Loans, collectively, the “Additional Term
Lenders”) will thereby (i) agree to the terms of this Amendment and the Amended
Credit Agreement and (ii) commit to make Additional Term Loans to the Borrower
on the Effective Date as New Term Loans in a principal amount (not in excess of
the maximum commitment offered by such Additional Term Lender) as is determined
by Barclays and notified to such Additional Term Lender prior to the Effective
Date.

WHEREAS, upon the occurrence of the Effective Date, the proceeds of the
Additional Term Loans will be used by the Borrower to repay in full the
outstanding principal amount of the Existing Term Loans that are not continued
as New Term Loans by Continuing Term Lenders.

WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) (i) are severally willing to continue
their Existing Term Loans as New Term Loans and/or to make New Term Loans, as
the case may be, and (ii) agree to the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I.             AMENDMENTS TO CREDIT AGREEMENT

The Credit Agreement is hereby amended as follows:

(a) On and after the Effective Date, all references to (i) “Term Loans” in the
Credit Agreement shall be deemed to be references to the “New Term Loans”,
(ii) the “Term Loan Facility” in the Credit Agreement shall be deemed to be
references to the “Amended Term Loan Facility” and (iii) the “Term Loan Lenders”
in the Credit Agreement shall be deemed to be references to the “New Term
Lenders”, in each case, with such changes as are set forth in this Amendment,
except as the context may otherwise require.

(b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended as
follows:

(i) The following definition is hereby added in the appropriate alphabetical
order to Section 1.1:

“Third Amendment Effective Date”: June 13, 2016.

 

2



--------------------------------------------------------------------------------

(ii) The definition of Applicable Margin in the Credit Agreement is hereby
amended by replacing the Applicable Margin with respect to the Term Loan
Facility as set forth below:

 

     Base Rate Loans     Eurodollar Loans  

Term Loan Facility

     1.75 %      2.75 % 

(iii) The final sentence of the definition of Term Loan Commitment in the Credit
Agreement is hereby deleted and replaced in its entirety with the following
sentence: “The aggregate principal amount of the New Term Loan Commitments (as
such term is defined in the Third Amendment hereto dated as of June 13, 2016) on
the Third Amendment Effective Date is $663,799,420.”

(iv) The references to “Second Amendment Effective Date” in the fifth sentence
of Section 2.9(a) of the Credit Agreement and in the penultimate paragraph of
Section 10.1 of the Credit Agreement are hereby deleted and replaced with
references to “Third Amendment Effective Date.”

SECTION II.             NEW TERM LOANS

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by Barclays prior to the Effective Date) of its Existing Term Loans as a
New Term Loan on the date requested by the Borrower to be the Effective Date in
a principal amount equal to such Continuing Term Lender’s New Term Loan
Commitment (as defined below), (ii) each Additional Term Lender agrees to make a
New Term Loan on such date to the Borrower in a principal amount equal to such
Additional Term Lender’s New Term Loan Commitment and (iii) each Continuing Term
Lender and Additional Term Lender agrees to this Amendment and the terms of the
Amended Credit Agreement.

(b) For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and an Additional Term Lender as of the Effective Date by executing
and delivering to the Administrative Agent, on or prior to the Effective Date,
an Additional Term Lender Addendum in its capacity as an Additional Term Lender.
The Borrower shall give notice to the Administrative Agent of the proposed
Effective Date not later than one Business Day prior thereto, and the
Administrative Agent shall notify each New Term Lender thereof. For the
avoidance of doubt, the Existing Term Loans of a Continuing Term Lender must be
continued in whole and may not be continued in part unless approved by Barclays.

(c) Each Additional Term Lender will make its New Term Loan on the Effective
Date by making available to the Administrative Agent, in the manner contemplated
by Section 2.2 of the Amended Credit Agreement, an amount equal to its New Term
Loan Commitment. The “New Term Loan Commitment” of (i) any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Effective Date (or such lesser amount as notified to such
Lender by

 

3



--------------------------------------------------------------------------------

Barclays prior to the Effective Date), which shall be continued as an equal
principal amount of New Term Loans, and (ii) any Additional Term Lender will be
such amount (not in excess of the maximum commitment offered by such Additional
Term Lender) allocated to it by Barclays and notified to it on or prior to the
Effective Date. The commitments of the Additional Term Lenders and the
continuation undertakings of the Continuing Term Lenders are several, and no
such Lender will be responsible for any other such Lender’s failure to make or
acquire by continuation its New Term Loan.

(d) The obligation of each New Term Lender to make, provide or acquire by
continuation New Term Loans on the Effective Date is subject to the satisfaction
of the conditions set forth in Section III of this Amendment.

(e) The provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses and increased costs shall continue in full
force and effect with respect to, and for the benefit of, each Existing Term
Lender in respect of such Lender’s Existing Term Loans. Notwithstanding the
foregoing, each Continuing Term Lender hereby waives any break funding payments
in respect of such Lender’s Existing Term Loans.

(f) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by Barclays, including by repayment of Continued Term
Loans of a Continuing Term Lender followed by a subsequent assignment to it of
New Term Loans in the same amount.

(g) Each Lender with Existing Term Loans that are not continued as Continued
Term Loans as contemplated hereby shall be repaid, at par, on the Effective Date
with the proceeds from New Term Loans provided by the Additional Term Lenders.

SECTION III.             CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall be effective on and as of the date hereof (the “Effective
Date”) upon the satisfaction of the following conditions:

(a) Agreements. Each of (i) the Borrower and the Parent shall have delivered
executed counterparts of this Amendment to the Administrative Agent and (ii) the
Continuing Term Lenders and the Additional Term Lenders shall have delivered the
applicable Lender Addendum to the Administrative Agent.

(b) Acknowledgment. The Borrower, the Parent and the other Loan Parties have
each executed and delivered an acknowledgment in the form of Exhibit B hereto.

(c) Fees, Expenses and Costs. The Administrative Agent shall have received all
fees required to be paid, and reimbursement of all expenses for which invoices
have been presented and which were supported by customary documentation
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Effective Date.

 

4



--------------------------------------------------------------------------------

(d) Resolutions. The Administrative Agent shall have received certified
resolutions from the board of directors, members or other similar body of each
Loan Party authorizing the execution, delivery and performance of this
Amendment.

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing.
The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit C to the
Credit Agreement (including such modifications as are necessary to reflect the
requirements of this Section III), with appropriate insertions and attachments
including the certificate of incorporation or formation of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, and (ii) a long form good standing certificate and bringdown good
standings for each Loan Party from its jurisdiction of organization.

(f) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties and
each special and local counsel as may be reasonably requested by the
Administrative Agent. Each such legal opinion shall cover such customary matters
relating to the Loan Parties, this Amendment and other matters incidental to
this Amendment as the Administrative Agent may reasonably request and shall be
addressed to the Administrative Agent and the Lenders.

(g) PATRIOT Act. The Lenders shall have received, sufficiently in advance of
closing, all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the United States PATRIOT
Act.

(h) Representations and Warranties. The representations and warranties contained
in the Loan Documents, as modified by this Amendment, are and will be true and
correct in all material respects on and as of the Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

(i) No Default. No Default or Event of Default has occurred and is continuing on
the Effective Date or will result from the consummation of the transactions
contemplated by this Amendment.

(j) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in clauses (h) and (i) of this Section III have been
satisfied as of the Effective Date.

SECTION IV.             REPRESENTATIONS AND WARRANTIES

The Parent and the Borrower hereby jointly and severally represent and warrant
that:

(a) Binding Obligation. This Amendment has been duly executed and delivered by
each Loan Party and constitutes a legal, valid and binding obligation of each

 

5



--------------------------------------------------------------------------------

such Loan Party enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(b) Incorporation of Representations and Warranties. The representations and
warranties contained in the Loan Documents, as modified by this Amendment, are
and will be true and correct in all material respects on and as of the Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.

(c) No Default. No Default or Event of Default has occurred and is continuing on
the Effective Date or will result from the consummation of the transactions
contemplated by this Amendment.

SECTION V.             MISCELLANEOUS

(a) Binding Effect. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and their successors and assigns. No party’s rights or
obligations hereunder or any interest therein may be assigned or delegated by
any party without the prior written consent of all the Lenders.

(b) References to Agreements. On and after the Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as modified by this Amendment.

(c) Effect on Loan Documents. Except as specifically amended by this Amendment,
the Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. The parties hereto acknowledge and
agree that this Amendment shall constitute a Loan Document.

(d) Limitation of Amendment. The Amendment set forth above shall be limited
precisely as written and relate solely to the modification of the provisions of
the Credit Agreement in the manner and to the extent described above, and
nothing in this Amendment shall be deemed to (a) constitute a waiver of
compliance by the Borrower with respect to any other term, provision or
condition of the Credit Agreement or any other instrument or agreement referred
to therein; or (b) prejudice any right or remedy that the Administrative Agent
or any Lender may now have (except to the extent such right or remedy was based
upon existing defaults that will not exist after giving effect to this
Amendment) or may have in the future under or in connection with the Credit
Agreement or any other instrument or agreement referred to therein.

(e) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

(f) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

[Remainder of page intentionally left blank. Signature pages follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CINEMARK HOLDINGS, INC. By:  

 /s/ Michael D. Cavalier

  Name:   Michael D. Cavalier   Title:   Executive Vice President – General
Counsel and Secretary CINEMARK USA, INC. By:  

 /s/ Michael D. Cavalier

  Name:   Michael D. Cavalier   Title:   Executive Vice President – General
Counsel and Secretary

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,     as Administrative Agent By:  

 /s/ Craig J. Malloy

  Name:   Craig J. Malloy   Title:   Director

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

EXHIBIT A-1

CONTINUING TERM

LENDER ADDENDUM

(CASHLESS ROLL)

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Third Amendment, dated as of June 13, 2016 (the
“Amendment”) to that certain Amended and Restated Credit Agreement, dated as of
December 18, 2012 (as amended by the First Amendment thereto dated as of
December 18, 2012 and the Second Amendment thereto dated as of May 8, 2015, the
“Credit Agreement”) among CINEMARK HOLDINGS, INC. (the “Parent”), CINEMARK USA,
INC. (the “Borrower”), the several banks and other financial institutions party
thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and the other agents
party thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (i) to the terms of the Amendment and the Amended Credit
Agreement, (ii) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loans
as New Term Loans pursuant to a cashless roll on the Effective Date in the
amount of its New Term Loan Commitment and (iii) that on the Effective Date, it
is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and the other Loan Documents as a Lender thereunder and its New Term
Loans will be “Term Loans” under the Amended Credit Agreement.

 

Name of Institution:   

 

Aggregate principal amount of Continued Term Loans:   

 

Executing as a Continuing Term Lender:

 

    By:  

 

  Name:   Title:

For any institution requiring a second signature line:

 

    By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

ADDITIONAL TERM

LENDER ADDENDUM

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Third Amendment, dated as of June 13, 2016 (the
“Amendment”) to that certain Amended and Restated Credit Agreement, dated as of
December 18, 2012 (as amended by the First Amendment thereto dated as of
December 18, 2012 and the Second Amendment thereto dated as of May 8, 2015, the
“Credit Agreement”) among CINEMARK HOLDINGS, INC. (the “Parent”), CINEMARK USA,
INC. (the “Borrower”), the several banks and other financial institutions party
thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and the other agents
party thereto. Capitalized terms used but not defined in this Lender Addendum
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (i) to the terms of the Amendment and the Amended Credit
Agreement, (ii) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to make and fund New Term Loans on
the Effective Date in the amount of such Additional Term Lender’s New Term Loan
Commitment and (iii) that on the Effective Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and the other Loan
Documents as a Lender thereunder and its New Term Loans will be “Term Loans”
under the Amended Credit Agreement.

 

Name of Institution:   

 

Maximum offered commitment in respect of Additional Term Loans:   

 

Executing as an Additional Term Lender:

 

    By:  

 

  Name:   Title:

For any institution requiring a second signature line:

 

    By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ACKNOWLEDGEMENT

ACKNOWLEDGMENT

June 13, 2016

Reference is made to (i) that certain Amended and Restated Credit Agreement,
dated as of December 18, 2012 (as amended by the First Amendment thereto dated
as of December 18, 2012 and the Second Amendment thereto dated as of May 8,
2015, the “Credit Agreement”), among CINEMARK HOLDINGS, INC. (the “Parent”),
CINEMARK USA, INC. (the “Borrower”), the several banks and other financial
institutions party thereto (the “Lenders”), BARCLAYS BANK PLC, as administrative
agent for the Lenders (the “Administrative Agent”), and the other agents party
thereto and (ii) the Third Amendment to the Credit Agreement, dated as of
June 13, 2016 (the “Amendment”), among the Parent, the Borrower, the
Administrative Agent and the Lenders party thereto. Unless otherwise
specifically defined herein, each term used herein which is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.

Each Loan Party executing a copy of this Acknowledgment hereby (i) consents to
the Amendment and the transactions contemplated thereby, (ii) confirms its
respective guarantees, pledges, grants of security interests and liens,
acknowledgments, obligations and consents under the Guarantee and Collateral
Agreement and the other Loan Documents to which it is a party and agrees that
notwithstanding the effectiveness of the Amendment and the consummation of the
transactions contemplated thereby, such guarantees, pledges, grants of security
interests and liens, acknowledgments, obligations and consents shall continue to
be in full force and effect, in each case as modified by the Amendment, and
(iii) ratifies the Guarantee and Collateral Agreement and the other Loan
Documents to which it is a party, in each case as modified by the Amendment.

 

[                ] By:  

 

  Name:   Title: